                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE WESTERN DISTRICT OF WISCONSIN

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

UNITED STATES OF AMERICA,
                                                                   ORDER
                              Plaintiff,
                                                                   12-cr-87-bbc
               v.

CHRISTIAN DENNIS PETERSON,

                              Defendant.

 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

        In an undated letter received by the court on November 26, 2018, Bill McDonald,

CEO of Greenwoods State Bank, proposed a potential resolution of the outstanding

restitution obligation owed to the bank by defendant Christian Dennis Peterson. Because

it is the responsibility of the United States to collect restitution for victims of criminal acts

such as defendant’s, I forwarded the letter to the United States Attorney, requesting the

government’s response to the proposal.

       On December 3, 2018, Assistant United States Attorney Heidi Luehring wrote to the

court, saying that the government had no specific objection to the bank’s proposal. However,

it wanted to make sure the bank understood that if the restitution order were modified to

show that the order is satisfied and the lien released, the United States would have no

authority to assist the bank if, at some later time, it was unable to collect the full amount of

the money promised it by defendant.         On the same day, the court received a revised



                                               1
resolution of the November 26, 2018 letter from Mr. McDonald, with some additional

safeguards for the bank. Dkt. #257.

       On reflection and taking into account the caution voiced by the government, I am

setting the matter on for a hearing, to make sure that there is a full understanding of the

bank’s proposal. At this time, the only evidence that the attorneys for the bank and the

bank’s board of directors have reached agreement on Mr. McDonald’s proposal is his

assertion to that effect. A court hearing would give him an opportunity to produce evidence

to support that assertion and insure that the parties are in agreement about the proposed

resolution.




                                         ORDER

       IT IS ORDERED that a hearing will be held in this case on Wednesday, December 19,

2018, at 1:00 p.m. If Mr. McDonald and counsel cannot be available at this time, they

should consult with the clerk of court for an alternate date and time in December.

              Entered this 4th day of December, 2018.

                                         BY THE COURT:

                                         /s/

                                         __________________________________
                                         BARBARA B. CRABB
                                         District Judge




                                               2
